United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1518
                                      ___________

Consuelo Watson,                           *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Nebraska.
First National Bankcard Center,            *
                                           *        [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                            Submitted: June 29, 1998

                                 Filed: July 6, 1998
                                     ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Consuelo Watson appeals from the district court&s1 entry of summary judgment
in favor of defendant in her action alleging retaliation under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17. After carefully reviewing the
record and the parties& submissions on appeal, we affirm the judgment of the district
court. See 8th Cir. R. 47B. We deny Watson&s pending motion.

       1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-